UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1217


ANGELA AYRES,

                Plaintiff - Appellant,

          v.

BIERMAN, GEESING & WARD,       LLC;   HOWARD   BIERMAN;   CARRIE   M.
WARD; JACOB GEESING,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-02077-RWT)


Submitted:   August 31, 2010             Decided:   September 21, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Ayres, Appellant Pro Se.    Rebecca Newman Strandberg,
REBECCA STRANDBERG & ASSOCIATES, PA, Silver Spring, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angela     Ayres    appeals     the   district   court’s   order

granting defendants’ motion to dismiss, or, in the alternative,

for summary judgment on her employment discrimination claims.

We   have   reviewed    the    record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Ayres v. Bierman, Geesing & Ward, LLC, No. 8:09-cv-

02077-RWT (D. Md. Feb. 5, 2010).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                        2